Order issued February 6, 2018




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-17-00203-CV

                    TERRI PORTER GARCIA, Appellant

                                        V.

                  THE TRAVIS LAW FIRM, P.C., Appellee

                     On Appeal from 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-04314


                       MEMORANDUM ORDER
                    OF REFERRAL TO MEDIATION

      The Court determines that it is appropriate to refer this appeal for resolution

by mediation. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.021, 154.022(a),

154.023 (Vernon 2011). At oral argument, both parties waived objections to

mediation. We accordingly refer this case to mediation.
      The parties shall choose a qualified mediator and agree on a reasonable fee

for the mediator’s services.1 See id. §§ 154.052, 154.054(a) (Vernon 2011).

      The Court sets the following deadlines:

      •      No later than 15 days from the date that this order is issued, the
      parties shall file with the Clerk of this Court a completed “Parties’
      Notification to Court of Mediator.” This document can be downloaded
      from the         forms    page    of    the Court’s        website     at
      http://www.txcourts.gov/1stcoa.

      •      No later than 45 days from the date that this order is issued, the
      parties shall conduct the mediation.

      •     No later than two days from the conclusion of the mediation,
      the parties and the mediator shall advise the Clerk of this Court in
      writing whether the parties did or did not settle the underlying dispute.

      All parties, or their representative with full settlement authority, shall attend

the mediation with their counsel. The mediator shall encourage and assist the

parties in reaching a settlement of their dispute, but may not compel or coerce the

parties to enter into a settlement agreement. See id. § 154.053(a) (Vernon 2011).

All communications relating to the mediation are confidential and not subject to

disclosure, except as set forth by law. See id. § 154.073 (Vernon 2011). The Clerk


  1
      The Court does not recommend mediators. Mediation information is
      available from the Dispute Resolution Center of Harris County ((713) 755-
      8274 and https://drc.harriscountytx.gov/), the Fort Bend Dispute Resolution
      Center ((281) 342-5000), the Alternate Dispute Resolution Section of the
      State Bar of Texas (http://www.texasadr.org/), and other groups. The parties
      are not required to use a mediator recommended or listed by these groups.
of this Court, however, will file this order and the completed “Parties’ Notification

to Court of Mediator” with the other documents filed in this appeal that are

available for public inspection.

        Unless expressly authorized by the disclosing party, the mediator may not

disclose to either party information given in confidence by the other and shall at all

times maintain confidentiality with respect to communications relating to the

subject matter of the dispute. See id. § 154.053(b). Unless the parties agree

otherwise, all matters, including the conduct and demeanor of the parties and their

counsel during the settlement process, are confidential and may never be disclosed

to anyone, including this Court. See id. § 154.053(c).

        The Court will consider the agreed fee for the mediator’s services to be

reasonable and tax that fee as a cost of the appeal unless the parties agree to

another method of payment. See id. § 154.054.

Justice’s signature: /s/ Jennifer Caughey
                     Acting for the Court
Panel consists of: Justices Jennings, Massengale, and Caughey

Date:               February 6, 2018